   Case 19-00658-SMT    Doc 19Filed 11/12/19 Entered 11/12/19 10:12:56   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 3

Signed: November 11, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
    NADIA AADILAH JUMAAH BEY,           )     Case No. 19-00658
                                        )     (Chapter 7)
                         Debtor.        )     Not for publication in
                                        )     West’s Bankruptcy Reporter

          MEMORANDUM DECISION AND ORDER DENYING MOTION TO RECONSIDER

           The debtor has filed a Motion to Reopen and/or Motion to

    Reconsider Dismissal (“Motion to Reconsider”) (Dkt. No. 16)

    wherein the debtor is requesting that the court reconsider the

    Order Dismissing Case for Failure to File Mailing Matrix (“Order

    Dismissing Case”) (Dkt. No. 14) entered on October 25, 2019.             The

    debtor initiated this case by filing a voluntary petition under

    Chapter 7 of the Bankruptcy Code on October 3, 2019.           The debtor

    did not include with the petition a mailing matrix or certificate

    of credit counseling.        The court ordered the debtor to file a

    mailing matrix on October 8, 2019, but the debtor failed to do

    so.    The court dismissed the case on October 25, 2019, for the

    debtor’s failure to file a mailing matrix and certificate of

    credit counseling.      The debtor subsequently filed a mailing
Case 19-00658-SMT   Doc 19   Filed 11/12/19 Entered 11/12/19 10:12:56   Desc Main
                             Document Page 2 of 3


matrix (listing only one creditor), a certificate of prepetition

credit counseling, and the Motion to Reconsider.

      The Motion to Vacate Order was filed within 14 days after

entry of the court’s Order Dismissing Case.            Accordingly, the

motion will be considered under Fed. R. Civ. P. 59, made

applicable by Fed. R. Bankr. P. 9023.           Under Rule 59(e), a court

may reconsider a final order if the “court finds that there is an

intervening change of controlling law, the availability of new

evidence, or to correct a clear legal error or prevent manifest

injustice.”    Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C.

Cir. 1996).    Such motions “are disfavored and relief from

judgment is granted only when the moving party establishes

extraordinary circumstances.”         Niedermeier v. Office of Baucus,

153 F. Supp. 2d 23, 28 (D.C. 2001).

      The debtor has not met her burden under Rule 59.             The debtor

has failed to show that there has been an intervening change in

controlling law, the availability of new evidence, the need to

correct a clear legal error, or the need to prevent manifest

injustice.    The debtor states “[t]hat it is in the interest of

justice to reopen this case,” but provides no reason why the

interests of justice are served by the reconsideration of the

Order Dismissing Case.       Moreover, the fact that the debtor has

now filed the missing documents leading to the dismissal of this

case is not sufficient to provide a reason for reinstating this


                                       2
Case 19-00658-SMT                                                                                       Doc 19   Filed 11/12/19 Entered 11/12/19 10:12:56   Desc Main
                                                                                                                 Document Page 3 of 3


case.                                     The debtor has still not filed other required documents

such as the debtor’s schedules, statement of financial status,

statement of current monthly income, payment advices, or

statement of intent even though an order directed that “unless

the debtor obtains an extension of time, the debtor must file the

foregoing documents by 10/17/2019.”                                                                                              The meeting of creditors was

set for November 7, 2019, and with schedules and so forth not

having been filed, a meaningful meeting of creditors could not be

conducted.                                                              A bankruptcy case ought not proceed in fits and

starts.                                               At this point, it makes more sense that the debtor

should collect all necessary documents and start again with a new

case.

                                                                                                                         III

                              For all these reasons, it is

                              ORDERED that the debtors’ Motion to Reopen and/or Motion to

Reconsider Dismissal (Dkt. No. 16) is DENIED.

                                                                                                                                     [Signed and dated above.]

Copies to: Debtors (by hand-mailing); recipients of
e-notifications of filings.




R:\Common\TeelSM\TTD\Orders\Mtn to Reconsider\Order denying Mtn to Reconsider (R 59)_Nadia Bey_v2.wpd
                                                                                                                           3
